DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply to Amendments
The amendment filed 9 June 2022 has been entered.  Claims 1-20 remain pending in the application.  Claims 1, 4, 5, 10, 13, 14 and 19 have been amended.
Applicants’ amendments to claims 5 and 14 has rendered the objection to those claims (pg. 2, Action) moot.  Accordingly, the objections to claims 5 and 14 have been withdrawn.
Applicants’ amendments to claims 1, 10 and 19,  require “autonomous control parameters are executed to operably control the ego vehicle to change lanes to promote the cooperation-aware lane change control in the dense traffic.”   The Examiner finds that the executing autonomous control parameters is sufficient to integrate the judicial exception into practical application.  Thus, under Step 2A Prong two (see MPEP 2106), since the claims as a whole are found to integrate the judicial exception into practical application, they are eligible at pathway B, thereby concluding the eligibility analysis.  Accordingly, the 35 U.S.C. 101 rejection of claims 1-20 (pgs. 3-18, Action) have been withdrawn. 
The amendments to claims 1, 10 and 19, have also necessitated additional 35 U.S.C. 112(b) rejections of claims 9, 18 and 20, as discussed below.
Applicants’ amendments to claims 1, 10 and 19 added the limitations: (1) receiving environmental data “based on image data received from a vehicle camera system and LiDAR data received from a vehicle LiDAR system”; and (2) “wherein autonomous control parameters are executed to operably control the ego vehicle to change lanes to promote the cooperation-aware lane change control in the dense traffic.”  The examiner disagrees with the applicants’ characterizing (pgs. 13-25, Reply) that the combination of Shalev-Shwartz and Cormack does not teach the claimed invention nor newly amended limitation.
Applicant contends that Shalev-Shwartz does not disclose “an analyzer that is configured to predict future states of the ego vehicle and the recurrent neural network is configured to predict interactive motions of surrounding vehicles located within the surrounding environment of the ego vehicle” (pg. 14, Reply).  Examiner cited Shalev-Shwartz for the teaching of the analyzer configured to predict further states of the ego vehicle (pg. 20-21, Action; see at least Shalev-Shwartz [0052], [0089], [00158]).  
Applicant further contends that Cormack also does disclose “a recurrent neural network ... configured to predict interactive motions of surrounding vehicles ... “ Examiner cited Cormack for the teaching of “executing a heuristic algorithm that sequentially evaluates the futures states of the ego vehicle and the predicted interactive motions of the surrounding vehicles to  promote the cooperation-aware lane change control in the dense traffic (pg. 21, Action; see at least Cormack [0031], [0071]).
Applicant has not factually addressed the aforementioned cited paragraphs nor pointed the supposed errors in the citation.  MPEP section 2141 IV states that, “[o]nce Office personnel have established the Graham factual findings and concluded, in view of the relevant evidence of record at that time, that the claimed invention would have been obvious, the burden then shifts to the applicant to (A) show that the Office erred in these findings or (B) provide other evidence to show that the claimed subject matter would have been nonobvious. Section 2141 IV further states that, 37 CFR 1.111(b) requires applicant to distinctly and specifically point out the supposed errors in the Office’s action and reply to every ground of objection and rejection in the Office action. Applicant’s characterizations of Shalev-Shwartz and Cormack lack (1) a reasoned statement explaining why they believe the office has erred substantively as to the fact findings, nor (2) other evidence to show that the claimed subject matter would have been non-obvious.  Thus applicant’s arguments are unpersuasive.  Accordingly, the rejections under 35 U.S.C. 103 of claims 1, 10 and 19 in view of Shalev-Shwartz and Cormack are maintained.  The rejections of claims 2-4, 11-14, and 20 under 35 U.S.C. 103 are also maintained.
	The examiner further disagrees with the applicants’ characterizing (pgs. 15-18, and 22, Reply) that the combination of Shalev-Shwartz, Cormack, Caveney and Bradley does not teach the limitations of claims 7 and 16.  Applicants further contend that Bradley does not disclose “a recurrent neural network ... configured to predict interactive motions of surrounding vehicles ... ” (pg. 17, 22, Reply).  However, in claim 6, examiner cited Bradley for the teaching of “control constrains including minimum distance thresholds that are associated with a minimum distance between the ego vehicle and the surrounding vehicles that is allowed to ensure that the ego vehicle does not come less than a threshold distance of the surrounding vehicles and a path of the ego vehicle does not overlap with paths of the surrounding vehicles” (see at least Bradley, [0093]; pg. 38, Action).  Bradley is related predicting interactive motions of surrounding vehicles and pooling motion states of the surrounding vehicles  (see at least Bradley, [0147]-[0149]).  Shalev-Shwartz is also related to predicting interactive motions of surrounding vehicles (see at least Shalev-Shwartz, [0336], [0337]).  The combination of Shalev-Shwartz, Cormack, Caveney, and Bradley teach the limitations of claims 6, 7, 15, and 16.  
	Applicant’s characterizations of Shalev-Shwartz, Cormack, Caveney, and Bradley lacks (1) a reasoned statement explaining why they believe the office has erred substantively as to the fact findings, and (2) other evidence to show that the claimed subject matter would have been non-obvious.  Thus applicant argument relative to claims 7 and 16 is also unpersuasive. Accordingly the rejection of claims 7 and 16 is maintained.  The rejection of claims 6, 8-9, and 15, 17-18 is also maintained.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 5 May 2022, complies with 37 C.F.R. 1.197. Accordingly, the IDSs have been considered by the Examiner. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 9 recites the “autonomous control parameters.” It is unclear whether this is the same or different “autonomous control parameters” recited in claim 1.
Claim 18 recites the “autonomous control parameters.” It is unclear whether this is the same or different “autonomous control parameters” recited in claim 10.
Claim 20 recites the “autonomous control parameters.” It is unclear whether this is the same or different “autonomous control parameters” recited in claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2019/0369637 to Shalev-Shwartz et al. (hereafter Shalev-Shwartz) in view of U.S. Patent Publication Number 2020/0010077 to Cormack et al. (hereafter Cormack).
As per claim 1, Shalev-Shwartz discloses [a] computer-implemented method for providing cooperation-aware lane change control in dense traffic comprising: receiving vehicle dynamic data associated with an ego vehicle (see at least Shalev-Shwartz, Fig. 1, showing position sensor 130; [0057] disclosing position sensor 130 may include any type of device suitable for determining a location associated with at least one component of system 100; [0058] disclosing that system 100 may include components such as a speed sensor (e.g., a speedometer) for measuring a speed of vehicle 200. System 100 may also and one or more accelerometers (either single axis or multi-axis) for measuring accelerations of vehicle 200 along one or more axes; [0122]);
receiving environment data that is electronically captured by vehicle dynamic sensors associated with a surrounding environment of the ego vehicle (see at least Shalev-Shwartz, Fig. 1, showing image processor 190; [0063] disclosing image capture devices 122, 124, and 126 may each include any type of device suitable for capturing at least one image from an environment; [0093]; [0105]; [0158] disclosing sensing module 801, which may be implemented using processing unit 110, may handle various tasks relating to sensing of a navigational state in an environment of a host vehicle)
based on image data received from a vehicle camera system and LiDAR data received from the vehicle LiDAR system (see at least Shalev-Shwartz, [0119] disclosing that one embodiment, monocular image analysis module 402 may store instructions (such as computer vision software) which, when executed by processing unit 110, performs monocular image analysis of a set of images acquired by one of image capture devices 122, 124, and 12.  And further that processing unit 110 may combine information from a set of images with additional sensory information (e.g., information from radar, lidar, etc.) to perform the monocular image analysis; [0147] cameras included in image acquisition unit);
utilizing an electronic controller (see at least Shalev-Shwartz, [0055] disclosing processing unit 110 may comprise various types of devices, for example, a controller, an image preprocessor, a central processing unit (CPU), support circuits, digital signal processors, integrated circuits, memory, or any other types of devices for image processing and analysis) that includes 
an analyzer to electronically analyze the vehicle dynamic data (see at least Shalev-Shwartz, [0058] disclosing that system 100 may include components such as a speed sensor (e.g., a speedometer) for measuring a speed of vehicle 200. System 100 may also and one or more accelerometers ( either single axis or multi-axis) for measuring accelerations of vehicle 200 along one or more axes; [0122]) and
a recurrent neural network to analyze the environment data (see at least Shalev-Shwartz, [0120] - [0123]; [0222] disclosing the parameters of all nodes in this chain may be shared (similar to Recurrent Neural Networks); [0280] disclosing that Second, a full trajectory of the agent may be modeled using a recurrent neural network, where unexplained factors are modeled as (additive) input nodes; [0292]),
wherein the analyzer is configured to predict future states of the ego vehicle and the recurrent neural network is configured to predict interactive motions of surrounding vehicles located within the surrounding environment of the ego vehicle (see at least Shalev-Shwartz, [0052] disclosing the current system may determine a state ...; [0089];  [0158] disclosing that sensing, which may include data from cameras and/or any other available sensors, along with map information, may be collected, analyzed, and formulated into a "sensed state," describing information extracted from a scene in the environment of the host vehicle. Supervised machine learning may be implemented in order to produce a sensing state output based on sensed data provided to sensing module 801; [0191]; [0239]; [0280] disclosing that a full trajectory of the agent may be modeled using a recurrent neural network, where unexplained factors are modeled as (additive) input nodes).  But Shalev-Shwartz does not explicitly disclose the following limitations: 
executing a heuristic algorithm that sequentially evaluates the future states of the ego vehicle and the predicted interactive motions of the surrounding vehicles to promote the cooperation-aware lane change control in the dense traffic, 
wherein autonomous control parameters are executed to operably control the ego vehicle to change lanes to promote the cooperation-aware lane change control in the dense traffic.
However, Cormack discloses the heuristic algorithm limitation (see at least Cormack, [0031]; [0071] disclosing that the proactive safety system 1020 may be a heuristic-based system. For instance, the system may determine N different combinations of paths/orientations and may select one based on information provided by the AV sensors or modeling modules (e.g., environment modeling module 1016)).
Cormack further discloses the autonomous control parameter limitation (see at least Cormack, [0183] disclosing driving the input to driving policy module 803 is a sensed state, and the output is a set of desires (optionally, together with a set of card constraints) that derive a trajectory as a solution of an optimization problem; and [0186] disclosing there may also be a desire to navigate smoothly).
Shalev-Shwartz and Cormack are analogous art to claim 1, because they are in the same field of navigating autonomous vehicles around obstacles.  Shalev-Shwartz is directed to an autonomous vehicle navigation system that identifies state information associated with the autonomous vehicle, selects potential trajectories, determines navigational action based on the potential trajectories and adjusts a navigational actuator to implement the navigational action (see at least Shalev-Shwartz, [0005]). Cormack is directed to an autonomous vehicle system that determines that a collision between itself and other object is imminent based on data obtained from sensors attached to the vehicle (see Cormack, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle navigation system that receives vehicle dynamic data and environmental data, analyzes the vehicle dynamic data and environmental data, and predicts future states of the vehicle and interactive motions of the surrounding vehicles, as disclosed in Shalev-Shwartz, to provide the benefit of executing a heuristic algorithm that sequentially evaluates the future states of the vehicle and the predicted interactive motions of the surrounding vehicles to promote the cooperation-aware lane change control in the dense traffic, as disclosed in Cormack.  Doing so would provide the benefit of detecting whether an accident is imminent and the capability to initiate accident avoidance routines (see at least Cormack, [0075]).  
As per claim 2, Shalev-Shwartz further discloses the limitations:
wherein receiving vehicle dynamic data includes analyzing the vehicle dynamic data that is associated with a plurality of ego vehicle dynamic parameters (see at least Shalev-Shwartz, [0057]; [0058]) and
electronically packaging the vehicle dynamic data in a form of a current state of the ego vehicle (see at least Shalev-Shwartz, [0237] disclosing that sensing module 801 may be responsible for collecting and outputting the image information collected from the cameras and providing that information, in the form of an identified navigational state, to driving policy module 803, which may constitute a trained navigational system that has been trained through machine learning techniques, such as supervised learning, reinforcement learning, etc.).
As per claim 3, Shalev-Shwartz further discloses the limitations:
wherein receiving the environment data includes receiving image data and LiDAR data associated with the surrounding environment of the ego vehicle (see at least Shalev-Shwartz, [0119] disclosing that processing unit 110 may combine information from a set of images with additional sensory information (e.g., information from radar, lidar, etc.) to perform the monocular image analysis),
wherein the image data and the LiDAR data are aggregated and position coordinates associated with positions of the surrounding vehicles are determined (see at least Shalev-Shwartz, [0158] disclosing that inputs may include images or image streams from one or more onboard cameras, GPS position information, accelerometer outputs, user feedback, or user inputs to one or more user interface devices, radar, lidar, etc.  Sensing, which may include data from cameras and/or any other available sensors, along with map information, may be collected, analyzed, and formulated into a "sensed state," describing information extracted from a scene in the environment of the host vehicle.).
As per claim 10, Shalev-Shwartz discloses [a] system for providing cooperation-aware lane change control in dense traffic comprising: a memory storing instructions (see at least Shalev-Shwartz, [0049] disclosing that system 100 may include a processing unit 110, an image acquisition unit 120, a position sensor 130, one or more memory units 140, 150) 
when executed by a processor (see at least Shalev-Shwartz, [0055] disclosing that processing unit 110 may comprise various types of devices for example a controller, an image preprocessor, a central processing unit (CPU), support circuits, digital signal processors, integrated circuits, memory, or any other types of devices for image processing and analysis) cause the processor to: 
receive vehicle dynamic data that is electronically captured by vehicle dynamic sensors associated with an ego vehicle (see at least Shalev-Shwartz, Fig. 1, showing position sensor 130; [0057] disclosing position sensor 130 may include any type of device suitable for determining a location associated with at least one component of system 100; [0058] disclosing that system 100 may include components such as a speed sensor (e.g., a speedometer) for measuring a speed of vehicle 200. System 100 may also and one or more accelerometers ( either single axis or multi-axis) for measuring accelerations of vehicle 200 along one or more axes; [0122]);
receive environment data associated with a surrounding environment of the ego vehicle (see at least Shalev-Shwartz, Fig. 1, showing image processor 190; [0063] disclosing image capture devices 122, 124, and 126 may each include any type of device suitable for capturing at least one image from an environment; [0093]; [0105]; [0158] disclosing sensing module 801, which may be implemented using processing unit 110, may handle various tasks relating to sensing of a navigational state in an environment of a host vehicle)
based on image data received from a vehicle camera system and LiDAR data received from a vehicle LiDAR system (see at least Shalev-Shwartz, [0119] disclosing that one embodiment, monocular image analysis module 402 may store instructions (such as computer vision software) which, when executed by processing unit 110, performs monocular image analysis of a set of images acquired by one of image capture devices 122, 124, and 12.  And further that processing unit 110 may combine information from a set of images with additional sensory information (e.g., information from radar, lidar, etc.) to perform the monocular image analysis; [0147] cameras included in image acquisition unit);
utilize an electronic controller that includes  an analyzer to electronically analyze the vehicle dynamic data and (see at least Shalev-Shwartz, [0055] disclosing processing unit 110 may comprise various types of devices, for example, a controller, an image preprocessor, a central processing unit (CPU), support circuits, digital signal processors, integrated circuits, memory, or any other types of devices for image processing and analysis)
an analyzer to analyze the vehicle dynamic data (see at least Shalev-Shwartz, [0058] disclosing that system 100 may include components such as a speed sensor (e.g., a speedometer) for measuring a speed of vehicle 200. System 100 may also and one or more accelerometers ( either single axis or multi-axis) for measuring accelerations of vehicle 200 along one or more axes; [0122]) and
a recurrent neural network to analyze the environment data (see at least Shalev-Shwartz, [0120] - [0123]; [0222] disclosing the parameters of all nodes in this chain may be shared (similar to Recurrent Neural Networks); [0280] disclosing that Second, a full trajectory of the agent may be modeled using a recurrent neural network, where unexplained factors are modeled as (additive) input nodes; [0292]),
wherein the analyzer is configured to predict future states of the ego vehicle and the recurrent neural network is configured to predict interactive motions of surrounding vehicles located within the surrounding environment of the ego vehicle (see at least Shalev-Shwartz, [0052] disclosing the current system may determine a state ...; [0089];  [0158] disclosing that sensing, which may include data from cameras and/or any other available sensors, along with map information, may be collected, analyzed, and formulated into a "sensed state," describing information extracted from a scene in the environment of the host vehicle. Supervised machine learning may be implemented in order to produce a sensing state output based on sensed data provided to sensing module 801; [0191]; [0239]; [0280] disclosing that a full trajectory of the agent may be modeled using a recurrent neural network, where unexplained factors are modeled as (additive) input nodes).  But Shalev-Shwartz does not explicitly disclose the following limitations:
execute a heuristic algorithm that sequentially evaluates the future states of the ego vehicle and the predicted interactive motions of the surrounding vehicles to promote the cooperation-aware lane change control in the dense traffic,
wherein autonomous control parameters are executed to operably control the ego vehicle to change lanes to promote the cooperation-aware lane change control in the dense traffic.
However, Cormack discloses the heuristic algorithm limitation (see at least Cormack, [0031]; [0071] disclosing that the proactive safety system 1020 may be a heuristic-based system. For instance, the system may determine N different combinations of paths/orientations and may select one based on information provided by the AV sensors or modeling modules (e.g., environment modeling module 1016)).
Cormack further discloses the autonomous control parameter limitation (see at least Cormack, [0183] disclosing driving the input to driving policy module 803 is a sensed state, and the output is a set of desires (optionally, together with a set of card constraints) that derive a trajectory as a solution of an optimization problem; and [0186] disclosing there may also be a desire to navigate smoothly).
Shalev-Shwartz and Cormack are analogous art to claim 10, because they are in the same field of navigating autonomous vehicles around obstacles.  Shalev-Shwartz is directed to an autonomous vehicle navigation system that identifies state information associated with the autonomous vehicle, selects potential trajectories, determines navigational action based on the potential trajectories and adjusts a navigational actuator to implement the navigational action (see at least Shalev-Shwartz, [0005]). Cormack is directed to an autonomous vehicle system that determines that a collision between itself and other object is imminent based on data obtained from sensors attached to the vehicle (see Cormack, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle navigation system that receives vehicle dynamic data and environmental data, analyzes the vehicle dynamic data and environmental data, and predicts future states of the vehicle and interactive motions of the surrounding vehicles, as disclosed in Shalev-Shwartz, to provide the benefit of executing a heuristic algorithm that sequentially evaluates the future states of the vehicle and the predicted interactive motions of the surrounding vehicles to promote the cooperation-aware lane change control in the dense traffic, as disclosed in Cormack.  Doing so would provide the benefit of detecting whether an accident is imminent and the capability to initiate accident avoidance routines (see at least Cormack, [0075]).  
As per claim 11, Shalev-Shwartz further discloses the limitations:
wherein receiving vehicle dynamic data includes analyzing the vehicle dynamic data that is associated with a plurality of ego vehicle dynamic parameters (see at least Shalev-Shwartz, [0057]; [0058]) and 
electronically packaging the vehicle dynamic data in a form of a current state of the ego vehicle (see at least Shalev-Shwartz, [0237] disclosing that sensing module 801 may be responsible for collecting and outputting the image information collected from the cameras and providing that information, in the form of an identified navigational state, to driving policy module 803, which may constitute a trained navigational system that has been trained through machine learning techniques, such as supervised learning, reinforcement learning, etc.).
As per claim 12, Shalev-Shwartz further discloses the limitations:
wherein receiving the environment data includes receiving image data and LiDAR data associated with the surrounding environment of the ego vehicle (see at least Shalev-Shwartz, [0119] disclosing that processing unit 110 may combine information from a set of images with additional sensory information (e.g., information from radar, lidar, etc.) to perform the monocular image analysis),
wherein the image data and the LiDAR data are aggregated and position coordinates associated with positions of the surrounding vehicles are determined (see at least Shalev-Shwartz, [0158] disclosing that inputs may include images or image streams from one or more onboard cameras, GPS position information, accelerometer outputs, user feedback, or user inputs to one or more user interface devices, radar, lidar, etc.  Sensing, which may include data from cameras and/or any other available sensors, along with map information, may be collected, analyzed, and formulated into a "sensed state," describing information extracted from a scene in the environment of the host vehicle.).
As per claim 19, Shalev-Shwartz discloses [a] non-transitory computer readable storage medium storing instructions (see at least Shalev-Shwartz, [0053] disclosing that the device is configured to perform certain functions that may include programming of computer executable instructions and making those instructions available to the processing device for execution during operation
of the processing device) that when executed by a computer, which includes a processor (see at least Shalev-Shwartz, [0055] disclosing that processing unit 110 may comprise various types of devices for example a controller, an image preprocessor, a central processing unit (CPU), support circuits, digital signal processors, integrated circuits, memory, or any other types of devices for image processing and analysis) perform a method, the method comprising:
receive vehicle dynamic data that is electronically captured by vehicle dynamic sensors associated with an ego vehicle (see at least Shalev-Shwartz, Fig. 1, showing position sensor 130; [0057] disclosing position sensor 130 may include any type of device suitable for determining a location associated with at least one component of system 100; [0058] disclosing that system 100 may include components such as a speed sensor (e.g., a speedometer) for measuring a speed of vehicle 200. System 100 may also and one or more accelerometers ( either single axis or multi-axis) for measuring accelerations of vehicle 200 along one or more axes; [0122]);
receive environment data associated with a surrounding environment of the ego vehicle (see at least Shalev-Shwartz, Fig. 1, showing image processor 190; [0063] disclosing image capture devices 122, 124, and 126 may each include any type of device suitable for capturing at least one image from an environment; [0093]; [0105]; [0158] disclosing sensing module 801, which may be implemented using processing unit 110, may handle various tasks relating to sensing of a navigational state in an environment of a host vehicle)
based on image data received from a vehicle camera system and LiDAR data received from a vehicle LiDAR system (see at least Shalev-Shwartz, [0119] disclosing that one embodiment, monocular image analysis module 402 may store instructions (such as computer vision software) which, when executed by processing unit 110, performs monocular image analysis of a set of images acquired by one of image capture devices 122, 124, and 12.  And further that processing unit 110 may combine information from a set of images with additional sensory information (e.g., information from radar, lidar, etc.) to perform the monocular image analysis; [0147] cameras included in image acquisition unit);
utilize an electronic controller that includes  an analyzer to electronically analyze the vehicle dynamic data and (see at least Shalev-Shwartz, [0055] disclosing processing unit 110 may comprise various types of devices, for example, a controller, an image preprocessor, a central processing unit (CPU), support circuits, digital signal processors, integrated circuits, memory, or any other types of devices for image processing and analysis)
an analyzer to analyze the vehicle dynamic data (see at least Shalev-Shwartz, [0058] disclosing that system 100 may include components such as a speed sensor (e.g., a speedometer) for measuring a speed of vehicle 200. System 100 may also and one or more accelerometers ( either single axis or multi-axis) for measuring accelerations of vehicle 200 along one or more axes; [0122]) and
a recurrent neural network to analyze the environment data (see at least Shalev-Shwartz, [0120] - [0123]; [0222] disclosing the parameters of all nodes in this chain may be shared (similar to Recurrent Neural Networks); [0280] disclosing that Second, a full trajectory of the agent may be modeled using a recurrent neural network, where unexplained factors are modeled as (additive) input nodes; [0292]),
wherein the analyzer is configured to predict future states of the ego vehicle and the recurrent neural network is configured to predict interactive motions of surrounding vehicles located within the surrounding environment of the ego vehicle (see at least Shalev-Shwartz, [0052] disclosing the current system may determine a state ...; [0089];  [0158] disclosing that sensing, which may include data from cameras and/or any other available sensors, along with map information, may be collected, analyzed, and formulated into a "sensed state," describing information extracted from a scene in the environment of the host vehicle. Supervised machine learning may be implemented in order to produce a sensing state output based on sensed data provided to sensing module 801; [0191]; [0239]; [0280] disclosing that a full trajectory of the agent may be modeled using a recurrent neural network, where unexplained factors are modeled as (additive) input nodes).  But Shalev-Shwartz does not explicitly disclose the following limitations: 
execute a heuristic algorithm that sequentially evaluates the future states of the ego vehicle and the predicted interactive motions of the surrounding vehicles to promote the cooperation-aware lane change control in the dense traffic,
wherein autonomous control parameters are executed to operably control the ego vehicle to change lanes to promote the cooperation-aware land change control in the dense traffic.
However, Cormack discloses the heuristic algorithm limitation (see at least Cormack, [0031]; [0071] disclosing that the proactive safety system 1020 may be a heuristic-based system. For instance, the system may determine N different combinations of paths/orientations and may select one based on information provided by the AV sensors or modeling modules (e.g., environment modeling module 1016)).
Cormack further discloses the autonomous control parameter limitation (see at least Cormack, [0183] disclosing driving the input to driving policy module 803 is a sensed state, and the output is a set of desires (optionally, together with a set of card constraints) that derive a trajectory as a solution of an optimization problem; and [0186] disclosing there may also be a desire to navigate smoothly).
Shalev-Shwartz and Cormack are analogous art to claim 19, because they are in the same field of navigating autonomous vehicles around obstacles.  Shalev-Shwartz is directed to an autonomous vehicle navigation system that identifies state information associated with the autonomous vehicle, selects potential trajectories, determines navigational action based on the potential trajectories and adjusts a navigational actuator to implement the navigational action (see at least Shalev-Shwartz, [0005]). Cormack is directed to an autonomous vehicle system that determines that a collision between itself and other object is imminent based on data obtained from sensors attached to the vehicle (see Cormack, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle navigation system that receives vehicle dynamic data and environmental data, analyzes the vehicle dynamic data and environmental data, and predicts future states of the vehicle and interactive motions of the surrounding vehicles, as disclosed in Shalev-Shwartz, to provide the benefit of executing a heuristic algorithm that sequentially evaluates the future states of the vehicle and the predicted interactive motions of the surrounding vehicles to promote the cooperation-aware lane change control in the dense traffic, as disclosed in Cormack.  Doing so would provide the benefit of detecting whether an accident is imminent and the capability to initiate accident avoidance routines (see at least Cormack, [0075]).  
As per claim 20, Shalev-Shwartz discloses all of the limitations of claim 19, as discussed above.  Shalev-Shwartz further discloses the limitation: wherein executing the heuristic algorithm includes processing control candidates based on states of the ego vehicle and a sequence of positions of each of the surrounding vehicles over a prediction time horizon (see at least Shalev-Shwartz, [0055] disclosing  a vehicle state can include the autonomous vehicle's current location (also referred to as position); current speed (also referred to as velocity); current acceleration, current heading; current orientation; and/or other state information.; [0076] disclosing that the perception system 110 can receive sensor data from the sensor system 102 that is coupled to or otherwise included within the autonomous vehicle 10).  
Cormack discloses the following limitations:
wherein the heuristic algorithm is executed to generate control candidates that include perspective vehicle dynamic parameters associated with a potential control of the ego vehicle during a lane change maneuver (see at least Cormack, [0071] disclosing proactive safety system 1020 may be a heuristic-based system; [0078] disclosing that based on the probable path information, the determined vehicle orientation, and plans for active and passive safety mechanisms, the vehicle may then select an optimal path to follow until it comes to a rest. This may include autonomously controlling actuators of the vehicle to direct the vehicle toward/along the path selected at 1124, which may include overriding actual actuator inputs (e.g., from a driver of the vehicle)), and
wherein at least one control candidate of the control candidates is utilized by the controller to output autonomous control parameters that are executed to operably control the ego vehicle to smoothly change lanes to a target lane to promote the cooperation-aware lane change control in the dense traffic (see at least Cormack, [0183] disclosing driving the input to driving policy module 803 is a sensed state, and the output is a set of desires (optionally, together with a set of card constraints) that derive a trajectory as a solution of an optimization problem; and [0186] disclosing there may also be a desire to navigate smoothly).
Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz and Cormack as applied to claims 3 and 12 above, and further in view of U.S. Patent Publication Number 2010/0057361 to Caveney et al. (hereafter Caveney).
As per claim 4, the combination of Shalev-Shwartz and Cormack discloses all of the limitations of claim 3, as disclosed above.  Shalev-Shwartz further discloses the limitation wherein utilizing the electronic controller includes inputting the current state to the analyzer to analyze the vehicle dynamic data (see at least Shalev-Shwartz, [0163] disclosing that training  the system using reinforcement learning may involve learning a driving policy in order to map from sensed states to navigational actions. Working in discrete time intervals, at time t, the current state may be observed, and the policy may be applied to obtain a desired action.).  But neither Shalev-Shwartz nor Cormack explicitly disclose the limitations:
wherein the analyzer is configured to use model predictive control and uses a non-linear bicycle kinematics model to predict the future states of the ego vehicle based on the vehicle dynamic data,
wherein the future states of the ego vehicle include a future predicted position of a center point of the ego vehicle.
However, Caveney discloses the limitation “analyzer is configured to use … non-linear bicycle kinematics model … “ (see at least Caveney, [0005] disclosing the classical bicycle model, and [0031] disclosing the equations; [0041] disclosing that the vehicle state microprocessor 211 outputs the predicted future states of Vehicles A, B, D, E, and F to collision detection and avoidance microprocessor 213).  Caveney further discloses the limitation “ … predicted position of a center point … “ (see at least Caveney, [0031] The CB model includes as vehicle parameters the mass M, yaw inertia JZ, and the perpendicular distances from the front and rear axles to the vehicles center of gravity, a and b, respectively. Thus a+b is the wheelbase of the vehicle).
Shalev-Shwartz, Cormack and Caveney are analogous art to claim 4, because they are in the same field of navigating autonomous vehicles around obstacles.  Shalev-Shwartz is directed to an autonomous vehicle navigation system that identifies state information associated with the autonomous vehicle, selects potential trajectories, determines navigational action based on the potential trajectories and adjusts a navigational actuator to implement the navigational action (see at least Shalev-Shwartz, [005]). Cormack is directed to an autonomous vehicle system that determines that a collision between itself and other object is imminent based on data obtained from sensors attached to the vehicle (see Cormack, Abstract).  Caveney is directed to a method and system for predicting a future state of a vehicle (see Caveney, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle navigation system that receives vehicle dynamic data and environmental data, analyzes the vehicle dynamic data and environmental data, and predicts future states of the vehicle and interactive motions of the surrounding vehicles, as disclosed in combination of Shalev-Shwartz and Cormack, to provide the benefit of using a non-linear bicycle kinematics control model to predict future states of the center point of vehicle, as disclosed in Caveney.  Doing so would provide the benefit of improving computational speed to predict future states of the vehicle to detect and avoid collisions (see at least Caveney, [0014]).
As per claim 5, the combination of Shalev-Shwartz, Cormack and Caveney disclose all of the limitations of claim 4, as discussed above.  Shalev-Shwartz further discloses the limitations:
wherein utilizing the electronic controller includes inputting the position data to the recurrent neural network to analyze the environment data (see at least Shalev-Shwartz, [0341] disclosing that using the sensor information coupled with the captured images, the navigational processor(s) may analyze at least one of the captured plurality of images to identify navigational state information associated with the host vehicle),
wherein a control objective to smoothly change lanes to a target lane is processed to compute control constraints (see at least Shalev-Shwartz, [0302] disclosing that the policy may forego any penalties, which may allow the host vehicle some slack in navigation - a characteristic that may be important in achieving a smooth drive).
As per claim 13, the combination of Shalev-Shwartz and Cormack discloses all of the limitations of claim 12, as disclosed above.  Shalev-Shwartz further discloses the limitation wherein utilizing the electronic controller includes inputting the current state to the analyzer to analyze the vehicle dynamic data (see at least Shalev-Shwartz, [0163] disclosing that training the system using reinforcement learning may involve learning a driving policy in order to map from sensed states to navigational actions. Working in discrete time intervals, at time t, the current state may be observed, and the policy may be applied to obtain a desired action.).  But neither Shalev-Shwartz nor Cormack explicitly disclose the limitations:
wherein the analyzer is configured to use model predictive control and uses a non-linear bicycle kinematics model to predict the future states of the ego vehicle based on the vehicle dynamic data,
wherein the future states of the ego vehicle include a future predicted position of a center point of the ego vehicle.
However, Caveney discloses the limitation “analyzer is configured to use … non-linear bicycle kinematics model … “ (see at least Caveney, [0005] disclosing the classical bicycle model, and [0031] disclosing the equations; [0041] disclosing that the vehicle state microprocessor 211 outputs the predicted future states of Vehicles A, B, D, E, and F to collision detection and avoidance microprocessor 213).  Caveney further discloses the limitation “ … predicted position of a center point … “ (see at least Caveney, [0031] The CB model includes as vehicle parameters the mass M, yaw inertia JZ, and the perpendicular distances from the front and rear axles to the vehicles center of gravity, a and b, respectively. Thus a+b is the wheelbase of the vehicle).
Shalev-Shwartz, Cormack and Caveney are analogous art to claim 13, because they are in the same field of navigating autonomous vehicles around obstacles.  Shalev-Shwartz is directed to an autonomous vehicle navigation system that identifies state information associated with the autonomous vehicle, selects potential trajectories, determines navigational action based on the potential trajectories and adjusts a navigational actuator to implement the navigational action (see at least Shalev-Shwartz, [005]). Cormack is directed to an autonomous vehicle system that determines that a collision between itself and other object is imminent based on data obtained from sensors attached to the vehicle (see Cormack, Abstract).  Caveney is directed to a method and system for predicting a future state of a vehicle (see Caveney, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle navigation system that receives vehicle dynamic data and environmental data, analyzes the vehicle dynamic data and environmental data, and predicts future states of the vehicle and interactive motions of the surrounding vehicles, as disclosed in combination of Shalev-Shwartz and Cormack, to provide the benefit of using a non-linear bicycle kinematics control model to predict future states of the center point of vehicle, as disclosed in Caveney. Doing so would provide the benefit of improving computational speed to predict future states of the vehicle to detect and avoid collisions (see at least Caveney, [0014]).
As per claim 14, the combination of Shalev-Shwartz, Cormack and Caveney disclose all of the limitations of claim 13, as discussed above.  Shalev-Shwartz further discloses the limitations
wherein utilizing the electronic controller includes inputting the position data to the recurrent neural network to analyze the environment data (see at least Shalev-Shwartz, [0341] disclosing that using the sensor information coupled with the captured images, the navigational processor(s) may analyze at least one of the captured plurality of images to identify navigational state information associated with the host vehicle),
wherein a control objective to smoothly change lanes to a target lane is processed to compute control constraints (see at least Shalev-Shwartz, [0302] disclosing that the policy may forego any penalties, which may allow the host vehicle some slack in navigation - a characteristic that may be important in achieving a smooth drive).
Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz, Cormack and Caveney as applied to claims 5 and 14 above, and further in view of U.S. Patent Publication Number 2019/0220014 to Bradley et al. (hereafter Bradley).
As per claim 6, Shalev-Shwartz, Cormack and Caveney disclose all of the limitations of claim 5, as discussed above.  But the neither Shalev-Shwartz, Cormack nor Caveney disclose the limitation wherein the control constraints include minimum distance thresholds that are associated with a minimum distance between the ego vehicle and the surrounding vehicles that is allowed to ensure that the ego vehicle does not come less than a threshold distance of the surrounding vehicles and a path of the ego vehicle does not overlap with paths of the surrounding vehicles.
However, Bradley discloses this limitation (see at least Bradley, [0093] disclosing that priority classification for each aspect (e.g., object and/or region of interest) can be based on one or more heuristic processes. For example, one or more thresholds can be used to classify aspects based on one or more features of the aspect. For example, a minimum time duration, a minimum path, or a minimum distance to interaction with the autonomous vehicle 10 can be used to classify the objects based on how far away the objects are from the autonomous vehicle 10 or how soon the objects will likely interact with the autonomous vehicle 10; [0147] disclosing the machine learned model(s) 148 can include a machine-learned object classifier configured to classify each perceived object, such as having one or more predetermined categories of interaction relative to one or more other objects).
Shalev-Shwartz, Cormack, Caveney, and Bradley are analogous art to claim 6 because they are in the same field of navigating autonomous vehicles around obstacles.  Shalev-Shwartz is directed to an autonomous vehicle navigation system that identifies state information associated with the autonomous vehicle, selects potential trajectories, determines navigational action based on the potential trajectories and adjusts a navigational actuator to implement the navigational action (see at least Shalev-Shwartz, [0005]). Cormack is directed to an autonomous vehicle system that determines that a collision between itself and other object is imminent based on data obtained from sensors attached to the vehicle (see Cormack, Abstract).  Caveney is directed to a method and system for predicting a future state of a vehicle (see Caveney, Abstract).  Bradley is directed to systems and methods for streaming processing within one or more systems of an autonomy computing system that help relay sensor data (see at least Bradley, Abstract; [0068]; and [0102]). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle navigation system that receives vehicle dynamic data and environmental data, analyzes the vehicle dynamic data and environmental data, and predicts future states of the vehicle and interactive motions of the surrounding vehicles, as disclosed in combination of Shalev-Shwartz, Cormack, and Caveney to provide the benefit of control constrains including minimum distance thresholds, measured between the vehicle and surrounding vehicles, as disclosed in Bradley.  Doing so would provide the benefit of making improved maneuvers thereby enhancing passenger and vehicle safety (see at least Bradley, [0069]).
As per claim 7, Shalev-Shwartz further discloses the limitations:
wherein the recurrent neural network is configured as a trained social generative adversarial network that pools motion states of the surrounding vehicles to evaluate their interactions (see at least Shalev-Shwartz, [0280] disclosing that such an approach may also enable the learning of robust policies by incorporating adversarial elements to the environment; [0292] disclosing that a different approach may be to address the (reinforcement learning) RL problem using a recurrent neural network (RNN). In some cases, RNN may be combined with the notions of multi agents games and robustness to adversarial environments from game theory; [0336]-[0337]), and 
wherein multiple trajectories of each of the surrounding vehicles that are socially interactive with each other are predicted and a sequence of positions of each of the surrounding vehicles over a prediction time horizon is outputted (see at least Shalev-Shwartz, [0339] disclosing that the process for determining the target trajectory for the host vehicle may involve the generation of multiple potential target trajectories based on the detected navigational state of the host vehicle, the multiple potential target trajectories may be evaluated, and a single target trajectory for navigating the host vehicle may be selected from among the group of potential target trajectories.  Further selection, which may be performed by a trained neural network, may be based on a host of factors or considerations (e.g., compliance with one or more predetermined safety constraints, potential effects of the selected trajectory on future navigational states of the vehicle, comfort of the host vehicle passengers, acceleration levels, or many other factors)).
As per claim 8, Shalev-Shwartz further discloses the limitation:
wherein executing the heuristic algorithm includes processing control candidates based on the states of the ego vehicle and the sequence of positions of each of the surrounding vehicles over the prediction time horizon (see at least Shalev-Shwartz, [0055] disclosing  a vehicle state can include the autonomous vehicle's current location (also referred to as position); current speed (also referred to as velocity); current acceleration, current heading; current orientation; and/or other state information.; [0076] disclosing that the perception system 110 can receive sensor data from the sensor system 102 that is coupled to or otherwise included within the autonomous vehicle 10).
Cormack further discloses the limitation:
wherein executing the heuristic algorithm includes processing control candidates based on the states of the ego vehicle and the sequence of positions of each of the surrounding vehicles over the prediction time horizon (see at least Cormack, [0071] disclosing proactive safety system 1020 may be a heuristic-based system; [0078] disclosing that based on the probable path information, the determined vehicle orientation, and plans for active and passive safety mechanisms, the vehicle may then select an optimal path to follow until it comes to a rest. This may include autonomously controlling actuators of the vehicle to direct the vehicle toward/along the path selected at 1124, which may include overriding actual actuator inputs (e.g., from a driver of the vehicle)).
As per claim 9, Cormack further discloses the limitations:
wherein the control candidates are compared to the control constraints to determine control candidates that adhere to the control constraints (see at least Cormack, [0183] disclosing driving the input to driving policy module 803 is a sensed state, and the output is a set of desires (optionally, together with a set of card constraints) that divide a trajectory as a solution of an optimization problem), and 
wherein at least one control candidate that adheres to the control constraints is utilized by the controller to output autonomous control parameters that are executed to operably control the ego vehicle to smoothly change lanes to the target lane to promote the cooperation-aware lane change control in the dense traffic (see at least Cormack, [0185] disclosing there may also be a desire to navigate smoothly).
As per claim 15, Shalev-Shwartz, Cormack and Caveney disclose all of the limitations of claim 14, as disclosed above.  But the neither Shalev-Shwartz, Cormack nor Caveney disclose the limitation wherein the control constraints include minimum distance thresholds that are associated with a minimum distance between the ego vehicle and the surrounding vehicles that is allowed to ensure that the ego vehicle does not come less than a threshold distance of the surrounding vehicles and a path of the ego vehicle does not overlap with paths of the surrounding vehicles.
However, Bradley discloses this limitation (see at least Bradley, [0093] disclosing that priority classification for each aspect (e.g., object and/or region of interest) can be based on one or more heuristic processes. For example, one or more thresholds can be used to classify aspects based on one or more features of the aspect. For example, a minimum time duration, a minimum path, or a minimum distance to interaction with the autonomous vehicle 10 can be used to classify the objects based on how far away the objects are from the autonomous vehicle 10 or how soon the objects will likely interact with the autonomous vehicle 10; [0147] disclosing the machine learned model(s) 148 can include a machine-learned object classifier configured to classify each perceived object, such as having one or more predetermined categories of interaction relative to one or more other objects).
Shalev-Shwartz, Cormack, Caveney, and Bradley are analogous art to claim 15 because they are in the same field of navigating autonomous vehicles around obstacles.  Shalev-Shwartz is directed to an autonomous vehicle navigation system that identifies state information associated with the autonomous vehicle, selects potential trajectories, determines navigational action based on the potential trajectories and adjusts a navigational actuator to implement the navigational action (see at least Shalev-Shwartz, [0005]). Cormack is directed to an autonomous vehicle system that determines that a collision between itself and other object is imminent based on data obtained from sensors attached to the vehicle (see Cormack, Abstract).  Caveney is directed to a method and system for predicting a future state of a vehicle (see Caveney, Abstract).  Bradley is directed to systems and methods for streaming processing within one or more systems of an autonomy computing system that help relay sensor data (see at least Bradley, Abstract; [0068]; and [0102]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle navigation system that receives vehicle dynamic data and environmental data, analyzes the vehicle dynamic data and environmental data, and predicts future states of the vehicle and interactive motions of the surrounding vehicles, as disclosed in combination of Shalev-Shwartz, Cormack, and Caveney to provide the benefit of control constrains including minimum distance thresholds, measured between the vehicle and surrounding vehicles, as disclosed in Bradley.  Doing so would provide the benefit of making improved maneuvers thereby enhancing passenger and vehicle safety (see at least Bradley, [0069]).
As per claim 16, Shalev-Shwartz further discloses the limitations
wherein the recurrent neural network is configured as a trained social generative adversarial network that pools motion states of the surrounding vehicles to evaluate their interactions (see at least Shalev-Shwartz, [0280] disclosing that such an approach may also enable the learning of robust policies by incorporating adversarial elements to the environment; [0292] disclosing that a different approach may be to address the (reinforcement learning) RL problem using a recurrent neural network (RNN). In some cases, RNN may be combined with the notions of multi agents games and robustness to adversarial environments from game theory; [0336]-[0337]),
wherein multiple trajectories of each of the surrounding vehicles that are socially interactive with each other are predicted and a sequence of positions of each of the surrounding vehicles over a prediction time horizon is outputted (see at least Shalev-Shwartz, [0339] disclosing that the process for determining the target trajectory for the host vehicle may involve the generation of multiple potential target trajectories based on the detected navigational state of the host vehicle, the multiple potential target trajectories may be evaluated, and a single target trajectory for navigating the host vehicle may be selected from among the group of potential target trajectories.  Further selection, which may be performed by a trained neural network, may be based on a host of factors or considerations (e.g., compliance with one or more predetermined safety constraints, potential effects of the selected trajectory on future navigational states of the vehicle, comfort of the host vehicle passengers, acceleration levels, or many other factors)).
As per claim 17, Shalev-Shwartz further discloses the limitation:
wherein executing the heuristic algorithm includes processing control candidates based on the states of the ego vehicle and the sequence of positions of each of the surrounding vehicles over the prediction time horizon (see at least Shalev-Shwartz, [0055] disclosing a vehicle state can include the autonomous vehicle's current location (also referred to as position); current speed (also referred to as velocity); current acceleration, current heading; current orientation; and/or other state information.; [0076] disclosing that the perception system 110 can receive sensor data from the sensor system 102 that is coupled to or otherwise included within the autonomous vehicle 10).
Cormack further discloses the limitation:
wherein executing the heuristic algorithm includes processing control candidates based on the states of the ego vehicle and the sequence of positions of each of the surrounding vehicles over the prediction time horizon (see at least Cormack, [0071] disclosing proactive safety system 1020 may be a heuristic-based system; [0078] disclosing that based on the probable path information, the determined vehicle orientation, and plans for active and passive safety mechanisms, the vehicle may then select an optimal path to follow until it comes to a rest. This may include autonomously controlling actuators of the vehicle to direct the vehicle toward/along the path selected at 1124, which may include overriding actual actuator inputs (e.g., from a driver of the vehicle)).
As per claim 18, Cormack further discloses the limitations:
wherein the control candidates are compared to the control constraints to determine control candidates that adhere to the control constraints (see at least Cormack, [0183] disclosing driving the input to driving policy module 803 is a sensed state, and the output is a set of desires (optionally, together with a set of card constraints) that divide a trajectory as a solution of an optimization problem),
wherein at least one control candidate that adheres to the control constraints is utilized by the controller to output autonomous control parameters that are executed to operably control the ego vehicle to smoothly change lanes to the target lane to promote the cooperation-aware lane change control in the dense traffic (see at least Cormack, [0185] disclosing there may also be a desire to navigate smoothly).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666